ACCEPTED
                                                                                                  02-14-00452-cr
                                                                                    SECOND COURT OF APPEALS
                                                                                          FORT WORTH, TEXAS
                                                                                           7/2/2015 10:16:11 PM
                                                                                                 DEBRA SPISAK
                                                                                                         CLERK




                                  NO. 02-14-00452-CR                       FILED IN
                                                                    2nd COURT OF APPEALS
                                                                     FORT WORTH, TEXAS
TIFFANY LYNN LEWIS,                           §          IN THE   COURT   OF10:16:11
                                                                    7/2/2015   APPEALS
                                                                                     PM
Appellant                                     §                          DEBRA SPISAK
                                              §                             Clerk
VS.                                           §          FOR THE SECOND
                                              §
THE STATE OF TEXAS,                           §
Appellee                                      §          DISTRICT OF TEXAS

              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now the Tiffany Lynn Lewis, Appellant, and files this motion for an

extension of thirty (30) days to file her Brief Review. In Support thereof, Appellant

would show as follows:

                                             I.

       Appellant was convicted in the Criminal District Court No. 3 of Tarrant County,

Texas, for the offense of Falsely Holding Oneself Out as a Lawyer, and sentenced to ten

(10) years confinement in the institutional division.

                                             II.

       The deadline for filing Appellant’s Brief is June 8, 2015. This is Appellant’s

second request for an extension of time.

                                            III.

       The deadline for filing Appellant’s Brief was July 1, 2015. This is Appellant’s third

request for an extension of time. Appellant requests an extension until July 2, 2015, to file
                                                                                             1
her brief in this case. Appellant’s brief is tendered with tis motion.

                                                   Respectfully submitted,

                                                   Stickels & Associates, P.C.
                                                   John W. Stickels
                                                   P. O. Box 121431
                                                   Arlington, Texas 76012
                                                   Phone: (817) 479 - 9282
                                                   Fax: (817) 622 - 8071


                                                   BY: /S/ John W. Stickels
                                                         John W. Stickels
                                                         State Bar No. 19225300
                                                         Attorney for Tiffany Lynn Lewis



                             CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of July, 2015, a true and correct copy of the above
and foregoing Motion has been delivered via facsimile to the office of the Tarrant County
District Attorney – Appellate Division

                                              /S/ John W. Stickels
                                              John W. Stickels

                          CERTIFICATE OF CONFERENCE

I hereby certify that on the 2nd day of June, 2015, a conference was held between my office
and a representative for the Tarrant County District Attorney’s Office, and she stated that
she is not opposed to the granting of Appellant’s Motion for Extension of Time.


                                              /S/ John W. Stickels
                                              John W. Stickels


                                                                                             2